Case: 17-10341      Document: 00514103387         Page: 1    Date Filed: 08/04/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 17-10341                                   FILED
                                  Summary Calendar                            August 4, 2017
                                                                              Lyle W. Cayce
BONNIE ALLEN-PIERONI, ET AL
                                                                                   Clerk
        Plaintiffs


SOUTHWESTERN CORRECTIONAL, L.L.C., doing business as Lasalle
Southwest Corrections; JOHNSON COUNTY, TEXAS; BOB ALFORD; JOHN
DOES 1-5; JANE DOES 1-5; LASALLE MANAGEMENT COMPANY, L.L.C.,

              Defendants - Appellees

v.

KRISTI L. WHITE; ALICE DIANE MILLER
           Movants - Appellants




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-4089


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Intervenors-Appellants Kristi L. White and Alice Diane Miller appeal
the district court’s denial of their motion to intervene.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10341      Document: 00514103387      Page: 2   Date Filed: 08/04/2017



                                   No. 17-10341
        On October 9, 2013, Plaintiffs Bonnie Allen-Pieroni et al. filed this action
against a prison—Southwest Correctional, LLC and a group of related
individuals and entities—seeking relief under 42 U.S.C. § 1983 and other
remedies after inmate Ivan Earl Allen died on account of allegedly deficient
medical care.       After discovery was conducted in part pursuant to a
confidentiality and protective order, this was case was dismissed with
prejudice by joint stipulation on September 30, 2016.
        On February 17, 2016, Plaintiffs Kristi L. White and Alice Diane Miller
(collectively “White”) filed a lawsuit against the same prison also seeking relief
under 42 U.S.C. § 1983 and other remedies after a different inmate, Ronald
Ray Beesley, died about four years after Ivan, also on account of allegedly
deficient medical care. See Kristi L White v. Southwestern Correctional, LLC,
No. 3:16-cv-00448-B (N.D. Tex.). On November 18, 2016—more than a month
after this case was dismissed and closed—White moved to intervene in this
case for the limited purpose of accessing the sealed discovery conducted in this
case.
        The district court, adopting the report and recommendation of the
magistrate judge, denied White’s motion to intervene, finding that she had no
standing to intervene. The district court relied on this Court’s decision in Deus
v. Allstate Ins. Co., 15 F.3d 506, 526 (5th Cir. 1994), in which we held that a
third party who sought to intervene in a closed case for the purpose of obtaining
access to sealed discovery had “no personal interest affording them standing to
intervene,” and so denied the motion to intervene.




                                          2
    Case: 17-10341        Document: 00514103387      Page: 3   Date Filed: 08/04/2017



                                      No. 17-10341
      We find no error in the district court’s well-reasoned opinion. While
“there is no Article III requirement that intervenors have standing in a
pending case,” it is firmly established in this circuit that “[i]n the absence of a
live controversy in a pending case, an intervenor would need standing to
intervene.” Newby v. Enron Corp., 443 F.3d 416, 422 (5th Cir. 2006) (citing
Deus, 15 F.3d at 526); accord Bond v. Utreras, 585 F.3d 1061, 1072 (7th Cir.
2009) (“[T]he Fifth Circuit has concluded that a third party seeking to
intervene to challenge a protective order after the main controversy has been
disposed of must demonstrate standing.”). Although White argues on appeal
that she has a strong personal interest in the sealed discovery in this case
because her own case is factually related to this one (inasmuch as it involves
medical care administered at the same prison), and that allowing access to the
discovery would reduce the burden on the respective parties in her case, she
has not demonstrated that she has standing in this case. She is not part of any
Article III case or controversy in this now-settled dispute between
Southwestern Correctional, LLC, and the successors of inmate Ivan Allen. See
Deus, 15 F.3d at 525-26.
                                                                       AFFIRMED. 1




      1   All pending motions are denied as moot.
                                             3